Williams, C. J.
Defendant, as the pleadings show, went into possession of the land in dispute in January, 1852, and this action was commenced in August, 1855, so that plaintiffs brought suit before defendant had resided upon and cultivated said land for four consecutive years, as required by the act of 27th September, 1850, under which he holds and claims possession. When a person in possession of public land, in a controversy with another claimant before the surveyor-general, is adjudged by such officer to be the rightful occupant, we hold that the courts of the territory cannot reverse such decision so as to disturb the possession of the party, in whose favor it was made, until the expiration of his four years’ residence. Congress has organized a land department of the government, whose business it is made to determine those questions which arise out of the disposal of the public lands, and the courts of the country cannot interfere to regulate or control that business, without introducing uncertainty and confusion into the whole system. Take this case as an illustration : Suppose the courts dispossess defendant, and so prevent his compliance with the donation act, and the land department adheres to its decision against the rights of plaintiffs. To whom will the patent for the land be issued? We intimate no opinion as to what the courts of the territory would do in case defendant’s residence and cultivation were complete, or he held the patent; but upon the state of facts presented here, we hold the answer to be good, and overrule the demurrer.
Judgment for defendant.